Case: 1:20-cv-00512 Document #: 46-5 Filed: 04/27/20 Page 1 of 23 PageID #:324
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  2 of 23 PageID
                                                                1 of 19 #:325
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  3 of 23 PageID
                                                                2 of 19 #:326
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  4 of 23 PageID
                                                                3 of 19 #:327
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  5 of 23 PageID
                                                                4 of 19 #:328
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  6 of 23 PageID
                                                                5 of 19 #:329
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  7 of 23 PageID
                                                                6 of 19 #:330
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  8 of 23 PageID
                                                                7 of 19 #:331
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  9 of 23 PageID
                                                                8 of 19 #:332
Case: 1:20-cv-00512 DocumentDocument
         Case 1:20-cv-02222  #: 46-5 Filed: 04/27/20
                                        5 Filed      Page 10
                                                03/13/20     of 23
                                                          Page     PageID
                                                                9 of 19   #:333
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  11 of 10
                                                                23 of
                                                                   PageID
                                                                      19 #:334
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  12 of 11
                                                                23 of
                                                                   PageID
                                                                      19 #:335
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  13 of 12
                                                                23 of
                                                                   PageID
                                                                      19 #:336
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  14 of 13
                                                                23 of
                                                                   PageID
                                                                      19 #:337
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  15 of 14
                                                                23 of
                                                                   PageID
                                                                      19 #:338
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  16 of 15
                                                                23 of
                                                                   PageID
                                                                      19 #:339
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  17 of 16
                                                                23 of
                                                                   PageID
                                                                      19 #:340
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  18 of 17
                                                                23 of
                                                                   PageID
                                                                      19 #:341
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  19 of 18
                                                                23 of
                                                                   PageID
                                                                      19 #:342
Case: 1:20-cv-00512 DocumentDocument
        Case 1:20-cv-02222   #: 46-5 Filed: 04/27/20
                                       5 Filed       Page Page
                                                03/13/20  20 of 19
                                                                23 of
                                                                   PageID
                                                                      19 #:343
Case: 1:20-cv-00512 DocumentDocument
         Case 1:20-cv-02222  #: 46-5 Filed:
                                       1-1 04/27/20
                                       5-1           Page 21Page
                                            Filed 03/13/20
                                                  03/12/20   of 231PageID
                                                                    of 3  #:344
Case: 1:20-cv-00512 DocumentDocument
         Case 1:20-cv-02222  #: 46-5 Filed:
                                       1-1 04/27/20
                                       5-1           Page 22Page
                                            Filed 03/13/20
                                                  03/12/20   of 232PageID
                                                                    of 3  #:345
Case: 1:20-cv-00512 DocumentDocument
         Case 1:20-cv-02222  #: 46-5 Filed:
                                       1-1 04/27/20
                                       5-1           Page 23Page
                                            Filed 03/13/20
                                                  03/12/20   of 233PageID
                                                                    of 3  #:346
